DETAILED ACTION
This action is responsive to the filing of 6/9/2022. Claims 1, 4-5, 7-13, 15-24 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 13, 15-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Magahern (2014/0365895) in view of Ka (6,324,546.)

Claim 1: Magahern discloses a computer-implemented method comprising: 
determining that a first user interface of a first application (par. 195, a first-party application, par. 178 ‘common template’ Fig. 6A: 601) is different (par. 6, 178, 198) from a second user interface of a second application (par. 195, first third-party application; Fig. 6B, or 6C); 
identifying one or more user interface elements of the first application (par. 195, first-party user interface that has a plurality of selectable affordances; identification of the selectable affordances and content presentation regions (interface elements) between the first-party and third-party applications (for the purpose of using the first-party application as a ‘template’ for the third-party UI) inherently requires identifying such elements); 
identifying one or more user interface elements of the second application (par. 195, electable affordances and one or more content presentation regions of the third-party application; identification of the selectable affordances and content presentation regions (interface elements) between the first-party and third-party applications (for the purpose of using the first-party application as a ‘template’ for the third-party UI) inherently requires identifying such elements);
determining that the one or more user interface elements of the first application are similar in function to the one or more user interface elements of the second application (par. 195, generating the first user interface for the first third-party application includes generating a user interface that includes selectable affordances and one or more content presentation regions that correspond in function and location to the selectable affordances and content presentation regions of the first-party user interface); and 
adjusting the one or more user interface elements of the second application to be consistent with the one or more user interface elements of the first application (par. 195, generating the first user interface for the first third-party application includes generating a user interface that includes selectable affordances and one or more content presentation regions that correspond in function and location to the selectable affordances and content presentation regions of the first-party user interface.) 

Magahern does not explicitly disclose: 
determining that the first application is a primary application based on the first application having a higher use metric than the second application; and 
based on the first application having the higher use metric.
Ka discloses a computer system, including: 
determining that the first application is a primary application based on the first application having a higher use metric than the second application (8:58-9:30; Fig. 2A-2B; determining launch count, frequency of use and sorting to find most frequently used); and 
adjustment based on the first application having the higher use metric (8:58-9:30, adjusting the areas of memories for the applications.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magahern with Ka based on a suggestion in Ka for upgrading application programs based on frequency of use (9:23-29) and based on a suggestion in Magahern to have adjustment of third-party applications being made in accordance to first-party (native) device software (par. 5) so as to provide a consistent user interface that is familiar to the user.

Claim 10: Magahern and Ka disclose the one or more computer-readable storage media of claim 9, wherein the first application and the second application are similar in function (par. 195, both contain similar controls, consistent user interface that is familiar to the user.)  

Claim 11: Magahern and Ka disclose the one or more computer-readable storage media of claim 9, wherein the first application and the second application are not similar in function (par. 6, 178, 198.)

Claim 5, 13, 19: Magahern and Ka disclose the computer-implemented method of claim 1, wherein adjusting the one or more user interface elements of the second application further comprises modifying a font or font size associated with the second user interface of the second application to match a respective font or font size associated with the first user interface of the first application (par. 190, same font sizes.)  

Claim 7, 15: Magahern and Ka disclose the computer-implemented method of claim 1, wherein the adjusted one or more user interface elements of the second user interface of the second application is similar to at least one respective user interface element of the first user interface of the first application (par. 195, generating the first user interface for the first third-party application includes generating a user interface that includes selectable affordances and one or more content presentation regions that correspond in function and location to the selectable affordances and content presentation regions of the first-party user interface.)

Claim 8, 16, 20: Magahern and Ka disclose the computer-implemented method of claim 1, wherein the adjusted one or more user interface elements of the second user interface of the second application comprises at least one of a menu, button (Fig. 6B; par. 193, buttons), selection box, text box, group box, icon, embedded object, or drop-down box.

Claim 21-22: Magahern and Ka disclose computer-implemented method of claim 1, wherein adjusting the one or more user interface elements of the second application further comprises repositioning at least one user interface element of the second user interface to match a position of an element of the first user interface (par. 195, generating the first user interface for the first third-party application includes generating a user interface that includes selectable affordances and one or more content presentation regions that correspond in function and location to the selectable affordances and content presentation regions of the first-party user interface.)

Claim 23, 24: Magahern and Ka disclose the computer-implemented method of claim 1, wherein adjusting the one or more user interface elements of the second application does not interfere with other user interface elements (Fig. 6A-6C, other interface elements are not infringing on the locations of the user interface of the second application.)


Claims 4, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magahern (2014/0365895) in view of Ka (6,324,546) and in further view of Godfrey (2011/0105232.)


Claim 4, 12, 18: Magahern and Ka disclose the computer-implemented method of claim 1. However, Magahern does not explicitly wherein adjusting the one or more user interface elements of the second application comprises modifying a color associated with the second user interface of the second application to match a respective color associated with the first user interface of the first application.

Godfrey discloses a similar method for synchronizing user interfaces of applications, including: wherein adjusting the one or more user interface elements of the second application comprises modifying a color associated with the second user interface of the second application to match a respective color associated with the first user interface of the first application (par. 41, The user's racing car, for example, may be configured in any racing simulation to have the same manufacturer, model, colors, driver, and performance characteristics, as defined by the gaming profile 140.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magahern with Godfrey to further standardize colors associated with user interfaces between applications, so as to accommodate color blind individuals.


Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. Applicant argues that Magahern describes populating a template with values requested from a third-party application and does not describe adjusting user interface elements.
The Examiner respectfully disagrees. In rejection of claim 1, the Examiner did not cite to, nor use the particular embodiment to which the Applicant is referring to (par. 9, using a template and requesting values for populating the first user-interface template.) The rejection is based on the embodiment described at par. 195. 
[0195] In some embodiments, the first third-party application is (734) a media presentation application (e.g., Internet radio 142, FIG. 1A). In some embodiments, the device includes a first-party application that is a media presentation application (e.g., video & music player module 152, FIG. 1A); the first party application includes a first-party user interface that has a plurality of selectable affordances for requesting performance of media presentation operations and one or more content presentation regions (e.g., a region for displaying a list of available media) at respective locations in the first-party user interface; and generating the first user interface for the first third-party application includes generating a user interface that includes selectable affordances and one or more content presentation regions that correspond in function and location to the selectable affordances and content presentation regions of the first-party user interface. Thus, in some embodiments, the first user-interface template is a template that conforms information from third-party applications into a standardized user interface that has similar controls, content regions, and appearance to a first-party media presentation application so as to provide a consistent user interface that is familiar to the user and thus prevents driver distraction when displayed on a vehicle information display system that is visible from a driver seat of a vehicle.

At par. 195, Magahern discloses generating a user interface with elements for the third-party application that correspond in function and location to the elements of the first-party application. This generation of the user interface for the third-party application would have ‘adjusted’ UI element locations corresponding to UI elements of the first-party application. 
Identification of the selectable affordances and content presentation regions (interface elements) between the first-party and third-party applications (for the purpose of using the first-party application as a ‘template’ for the third-party UI) inherently requires identifying such elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/23/2022